Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 1 of 10 Page ID #:189




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    BRYAN BROOKS,                         CV 20-302 DSF (KKx)
        Plaintiff,
                                          Order DENYING Plaintiff’s
                     v.                   Motion for Remand (Dkt. 10)

    FORD MOTOR COMPANY, et al.,
        Defendants.



          Defendant Ford Motor Company removed this case based on
    diversity jurisdiction. Dkt. 1 (Notice). Plaintiff Bryan Brooks moves
    for remand. Dkt. 10 (Mot.). Defendant opposes. Dkt. 17 (Opp’n). The
    Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
    June 1, 2020 is removed from the Court’s calendar. For the reasons
    stated below, the motion is DENIED.

                              I. BACKGROUND

           Plaintiff purchased a 2018 Ford Super Duty (the Vehicle) on
    August 1, 2018. Dkt. 1-3 (Compl.) ¶¶ 5-6. Plaintiff received “written
    warranties and other express and implied warranties” for the Vehicle.
    Id. ¶ 8. During the warranty period, Plaintiff delivered the Vehicle to
    Defendant’s authorized service and repair facilities on at least four
    occasions based on issues with the check engine light and an oil
    warning sensor malfunction. Id. ¶¶ 10-11. Defendant’s representatives
    at the service and repair facilities represented that they conformed the
    Vehicle to the applicable warranties; however, the defects “continue to
    exist even after a reasonable number of attempts to repair was given.”
    Id. ¶ 13. Plaintiff filed the instant action alleging claims for breach of
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 2 of 10 Page ID #:190



    the implied warranty of merchantability and of the express warranty
    under the Song-Beverly Consumer Warranty Act (the Song-Beverly
    Act).

                             II. LEGAL STANDARD

           “Federal courts are courts of limited jurisdiction” and “possess
    only that power authorized by [the] Constitution and statute . . . .”
    Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). A
    defendant may remove an action to federal court if the federal court
    could exercise subject matter jurisdiction over the action. 28 U.S.C.
    § 1441(a). Federal courts have diversity jurisdiction where the amount
    in controversy exceeds $75,000 and the action is between citizens of
    different states. 28 U.S.C. §§ 1332, 1441. “The removal statute is
    strictly construed against removal jurisdiction” and “[t]he defendant
    bears the burden of establishing that removal is proper.” Provincial
    Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
    2009). If a defendant fails to meet its burden of establishing the Court
    has subject matter jurisdiction, the suit is remanded. 28 U.S.C.
    § 1447(c).

                                III. DISCUSSION

    A.    Timeliness

           A notice of removal must be filed within 30 days of being served
    with the complaint. 28 U.S.C. § 1446(b). Plaintiff contends that
    Defendant removed this action a day late. Mot. at 2. Plaintiff waived
    his right to challenge the removal on this basis because his remand
    motion was made more than 30 days after the Notice was filed. 28
    U.S.C. § 1447(c) (“A motion to remand the case on the basis of any
    defect other than lack of subject matter jurisdiction must be made
    within 30 days after the filing of the notice of removal.”). 1


    1Defendant also contends that due to a state court holiday on the thirtieth
    day, filing on the thirty-first day was timely. Opp’n at 4-5. The Court need
    not resolve whether a state court holiday permits a defendant seeking
    removal to federal court to have an extra day to file.


                                          2
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 3 of 10 Page ID #:191



    B.    Subject Matter Jurisdiction

          Plaintiff does not contest that he is a California citizen and
    Defendant is a citizen of Delaware and Michigan, thus establishing
    complete diversity. However, Plaintiff contends that “Defendant fails
    to demonstrate that the amount in controversy exceeds $75,000.00 by a
    preponderance of the evidence.” Mot. at 2. The Court disagrees.

          “[W]hen a complaint filed in state court alleges on its face an
    amount in controversy sufficient to meet the federal jurisdictional
    threshold, such requirement is presumptively satisfied unless it
    appears to a ‘legal certainty’ that the plaintiff cannot actually recover
    that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699
    (9th Cir. 2007) (citing Sanchez v. Monumental Life Ins. Co., 102 F.3d
    398, 402 (9th Cir. 1996)). However, “where it is unclear or ambiguous
    from the face of a state-court complaint whether the requisite amount
    in controversy is pled . . . [t]he removing defendant bears the burden of
    establishing, by a preponderance of the evidence, that the amount in
    controversy exceeds” $75,000. Id. (quoting Sanchez, 102 F.3d at 404).

           Here, the Complaint alleges that “[t]he amount in controversy
    exceeds” $25,000 “exclusive of interest and costs, . . . together with
    equitable relief” and also seeks “incidental, consequential, exemplary,
    and actual damages including interest, costs, and actual attorneys’
    fees.” Compl. ¶ 14. 2 Because it is unclear on the face of the complaint
    whether the amount in controversy is met, Defendant must show that
    it is met by a preponderance of the evidence.

          Defendant alleges that the Vehicle had a “suggested retail price
    of $54,745.” Notice ¶ 13. Because Plaintiff seeks restitution of the
    purchase price plus a civil penalty of two times the amount of Plaintiff’s

    2As Plaintiff acknowledges, it is not entirely clear what this paragraph of the
    Complaint means. See Reply at 2-3. However, Defendant is certainly
    mistaken when it conflates the allegation that the “amount in controversy”
    exceeds $25,000 with an allegation that Plaintiff’s actual damages exceed
    $25,000. Opp’n at 7 (quoting Compl. ¶ 14). The alleged “amount in
    controversy” does not set a floor on the restitution amount sought.



                                           3
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 4 of 10 Page ID #:192



    actual damages, Defendant contends that the amount in controversy is
    met, even before consideration of attorneys’ fees. Id. ¶¶ 13-15.
    Plaintiff contends this is insufficient for a number of reasons.

          1.    Civil Penalties

           Plaintiff contends that “while civil penalties are available for
    willful failure to comply with the Song-Beverly Act, Defendant has not
    offered any evidence to support such an award.” Mot. at 3. It would be
    absurd to suggest a defendant must offer evidence showing it willfully
    failed to comply with the Song-Beverly Act, given that most defendants,
    including Defendant here, will “den[y] that it willfully failed to comply
    with the Song-Beverly.” Opp’n at 7. It is sufficient that Plaintiff
    alleged an intentional failure to comply and sought the civil penalty.
    See Compl. ¶ 32. The Court will consider civil penalties.

          2.    Attorneys’ Fees

          Plaintiff next contends that the Court should not consider
    attorneys’ fees in the calculation. However, Plaintiff relies on a
    completely inapposite case addressing the internal amount in
    controversy requirement under the federal Magnuson-Moss Warranty
    Act, not the Song-Beverly Act. See Moreno v. Gen. Motors Co., No.
    2:09-CV-00602 JWS, 2010 WL 276744, at *1 & n.9 (D. Ariz. Jan. 19,
    2010). The Ninth Circuit has made clear that “Section 1332(a)’s
    amount-in-controversy requirement excludes only ‘interest and costs’
    and therefore includes attorneys’ fees.” Guglielmino, 506 F.3d at 700.

          Plaintiff then contends that “District Court[]s within the Ninth
    Circuit are split with respect to including prospective attorneys’ fees in
    the amount-in-controversy, and some courts have declined to do so.”
    Mot. at 3 (citing MIC Philberts Investments v. Am. Cas. Co. of Reading,
    Pa., No. 1:12-CV-0131 AWI-BAM, 2012 WL 2118239, at *5 (E.D. Cal.
    June 11, 2012)). However, that position has been rejected by the Ninth
    Circuit. Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d
    785, 794 (9th Cir. 2018) (“[A] court must include future attorneys’ fees
    recoverable by statute or contract when assessing whether the amount-
    in-controversy requirement is met”).


                                        4
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 5 of 10 Page ID #:193



           “The amount of fees commonly incurred in similar litigation can
    usually be reasonably estimated based on experience.” Brady v.
    Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002).
    Further, the Court may rely on its “expertise in evaluating litigation
    expenses” to determine if a defendant has satisfied its burden “to prove
    future attorneys’ fees by a preponderance of the evidence.” Fritsch, 899
    F.3d at 796. Defendant submits a declaration from counsel stating that
    “the attorney’s fees and costs sought and recovered by [Plaintiff’s
    counsel] routinely exceed $25,000” and “[s]ince 2013, our office has
    represented Ford in at least 22 cases filed by [Plaintiff’s counsel]” and
    “[t]he average amount of attorney’s fees and costs sought and recovered
    by [Plaintiff’s counsel] in those cases is $29,272 and have historically
    been up to $40,000 before trial.” Dkt. 17-1 (Ornelas Decl.) ¶ 11. 3 The
    Court notes that Defendant’s evidence of “attorneys’ fees and costs” is
    inflated because costs are specifically excluded from amount-in-
    controversy calculations. See 28 U.S.C. § 1332(a) (amount in
    controversy must “exceed[] the sum or value of $75,000, exclusive of
    interest and costs”). Nevertheless, based on the Court’s experience,
    attorneys’ fees generally make up a substantial portion of the awards
    for fees and costs. And because “the amount in controversy reflects the
    maximum recovery the plaintiff could reasonably recover,” Arias v.
    Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019), not
    simply the amount plaintiff is most likely to recover, Defendant’s
    declaration that Plaintiff’s counsel’s fees and costs “routinely” exceed
    $25,000 and have reached $40,000 in other cases against Defendant


    3 Plaintiff critiques the declaration noting that it does not “establish what
    kind of average this is or how it was calculated (mean, mode, or median)” or
    “expla[i]n[] . . . how [one] would categorize this case as one that will lead to
    an average amount of attorney’s fees.” Dkt. 18 (Reply) at 3. And, Plaintiff
    argues, Defendant provided “no legal authority supporting the use of an
    average amount of prospective attorney’s fees in the amount in controversy
    for the purpose of establishing diversity jurisdiction.” Id. However,
    estimates of fees incurred in similar cases is precisely what courts use to
    determine the amount of attorneys’ fees properly considered as part of the
    amount in controversy.



                                            5
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 6 of 10 Page ID #:194



    satisfies Defendant’s burden to show maximum potential attorneys’
    fees of $40,000 by a preponderance of the evidence.

          3.     Restitution of Purchase Price

            Finally, Plaintiff contends that the suggested retail price is not
    indicative of how much Plaintiff actually paid for the vehicle and
    therefore is insufficient to establish the amount in controversy. Mot. at
    2-3. In addition, “the value that [he] is eligible to recover is reduced to
    account for [his] use of the vehicle.” Id. at 3 (citing Cal. Civ. Code
    § 1793.2(d)(2)(B)-(C)). In order to calculate the “amount directly
    attributable to use by the buyer,” the “actual price” paid or payable by
    the buyer for the Vehicle is multiplied by “a fraction having as its
    denominator 120,000 and having as its numerator the number of miles
    traveled . . . prior to the time the buyer first delivered the vehicle . . .
    for correction.” Cal. Civ. Code § 1793.2(d)(2)(C). Plaintiff contends that
    if the Defendant does not provide any evidence of the numerator, it
    cannot meet its burden to establish the amount in controversy. 4
    Plaintiff appears to assume that if Defendant cannot definitively
    establish the amount paid by Plaintiff minus the use offset, the case
    must be remanded. However, that is not the law. Defendant need only
    “provide evidence establishing that it is ‘more likely than not’ that the
    amount in controversy exceeds” $75,000. Sanchez, 102 F.3d at 404.
    The Court would have to draw some rather unlikely inferences to find
    that the amount in controversy would not be met. 5


    4It is not clear to the Court that Defendant has the burden to disprove any
    use offset at this stage. The Complaint does not concede some amount of use
    offset or otherwise disavow that Plaintiff is entitled to the entire purchase
    price, and Plaintiff will very likely argue that the use offset should be as
    small as possible. Importantly, as noted above, “the amount in controversy
    reflects the maximum recovery the plaintiff could reasonably recover,” Arias,
    936 F.3d at 927, not simply the amount a plaintiff is likely to recover.
    5For example, even if Plaintiff had purchased the Vehicle for half price or
    had driven 60,000 miles in the first year, the amount in controversy would
    still be met without even considering attorneys’ fees. And those inferences
    become even more unlikely when attorneys’ fees are properly taken into


                                          6
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 7 of 10 Page ID #:195



           Plaintiff cites to Tokmakova v. Volkswagen Grp. of Am., Inc., No.
    CV 12-04666 SJO (PJWx), 2012 WL 12952629 (C.D. Cal. Aug. 1, 2012)
    in which the district court found that the defendant had not sufficiently
    alleged the amount in controversy was met because “[t]he most
    reasonable inference to draw based upon the Complaint’s allegations is
    that Plaintiff did obtain some benefit from the Vehicle” and “[a]ny
    deduction in the restitution value would necessarily affect the civil
    penalty, resulting in a proportionally lower total amount in
    controversy.” Id. at *3. Because the calculated amount in controversy
    for actual damages plus a civil penalty was only $82,936.32, the court
    concluded that “the likelihood of even a slight reduction in Plaintiff’s
    actual damages casts serious doubt on the propriety of removal.” Id. 6


    account. With $40,000 in attorneys’ fees, Plaintiff must have purchased the
    Vehicle for 80% off or driven almost 100,000 miles in the first year.
    6 Rather than cite and analyze additional cases in his brief, Plaintiff simply
    attached eight district court orders to the back of the brief as “Exhibit 1,” four
    of which address the amount in controversy and four of which address
    citizenship of the parties, which is not at issue here. Given that Plaintiff
    used only eight of his twenty-five pages, Plaintiff’s counsel’s actions appear to
    be based on lack of effort, rather than worry about exceeding page limits,
    which is particularly clear given that much of the brief’s content is lifted
    word-for-word from the cases attached to the back of the brief. Plaintiff’s
    counsel appears to gravely misunderstand the Court’s role. It is not the
    Court’s role to independently research and develop answers to legal questions
    that the parties have not adequately addressed. See Birdsong v. Apple, Inc.,
    590 F.3d 955, 959 (9th Cir. 2009) (“Courts need not “manufacture arguments
    for a[] [party], and a bare assertion does not preserve a claim.”); Indep.
    Towers of Washington v. Washington, 350 F.3d 925, 929-30 (9th Cir. 2003)
    (“However much we may importune lawyers to be brief and to get to the
    point, we have never suggested that they skip the substance of their
    argument in order to do so. . . . We require contentions to be accompanied by
    reasons.”); Mahaffey v. Ramos, 588 F.3d 1142, 1146 (7th Cir. 2009)
    (“Perfunctory, undeveloped arguments without discussion or citation to
    pertinent legal authority are waived”); Bretford Mfg., Inc. v. Smith Sys. Mfg.
    Corp., 419 F.3d 576, 581 (7th Cir. 2005) (“It is not our job to do the legal
    research that [the plaintiff] has omitted.”); United States v. Dunkel, 927 F.2d


                                            7
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 8 of 10 Page ID #:196



    However, here Defendant’s claimed amount in controversy based on
    actual damages and civil penalties alone is $164,235, double the
    amount in Tokmakova. Although it may be true that Plaintiff paid
    some amount less than the suggested retail price and that his damages
    will be further discounted by his use between August 1, 2018 and the
    first date he brought the vehicle in for repairs (an unknown date prior
    to December 10, 2019 when Plaintiff filed the Complaint), the Court
    finds it is more likely than not that even with those discounts, the
    amount in controversy would exceed $75,000.

    C.    Comity

           Finally, Plaintiff contends that “[a] court may also remand based
    on principles of comity or through the exercise of abstention.” Mot. at 4
    (citing Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S.
    308, 313 (2005)). However, in Grable & Sons, the parties were not
    diverse and the question at issue was whether a state claim that raised
    a disputed issue of federal law warranted the exercise of federal
    question jurisdiction. 545 U.S. at 310. It says nothing about declining
    to hear cases where diversity jurisdiction is satisfied. And there is
    nothing in the diversity jurisdiction statute that would imply
    otherwise. See BNSF Ry. Co. v. O'Dea, 572 F.3d 785, 793 n.2 (9th Cir.
    2009) (Fisher, J., concurring) (Because “the diversity statute, unlike the
    supplemental jurisdiction statute, does not afford district courts the
    discretion to decline jurisdiction over state law claims . . . District
    courts sitting in diversity . . . lack the option of refusing state law
    claims out of consideration for ‘judicial economy, convenience, fairness,
    and comity.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522
    U.S. 156 (1997))).

          Moreover, Plaintiff’s argument that state law claims are
    necessarily more appropriately heard in state court, Mot. at 5, would
    eviscerate diversity jurisdiction, which necessarily presumes only state
    law claims are at issue. Plaintiff’s related argument that his two Song-

    955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried
    in briefs”).



                                           8
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 9 of 10 Page ID #:197



    Beverly claims “require[] consideration of state-specific issues on
    sensitive, uniquely state[]law issues of regulation and statutory
    interpretation,” and it is the state court’s duty to “refine” the Song-
    Beverly Act, id. at 6, is similarly misplaced. Song-Beverly claims have
    been extensively litigated in state and federal courts and federal courts
    are equally capable of applying state law. Plaintiff cites no authority
    holding otherwise. To the contrary, Defendant cites cases that have
    explicitly rejected this argument. See Opp’n at 9 (citing Lee v. FCA US,
    LLC, No. CV 16-5190 PSG (MRWx), 2016 WL 11516754, at *4 (C.D.
    Cal. Nov. 7, 2016) (“[T]he Song-Beverly Act is a relatively well-defined
    and limited claim under California law that requires the federal court
    to perform only simple mathematical calculations”) and Gonzalez v.
    FCA US LLC, No. EDCV 19-967 PSG (RAOx), 2020 WL 1444941, at *3
    (C.D. Cal. Mar. 24, 2020)). Finally, Plaintiff notes that because nearly
    all vehicles cost more than $25,000, most cases alleging a willful
    violation will meet the amount in controversy and permit removal
    which “deprives California consumers from having the[ir] Song-Beverly
    claims decided by California Courts.” Id. at 7. However, Plaintiff again
    cites no authority holding that such considerations are relevant in any
    way, and these arguments have also been rejected by other district
    courts. See, e.g., Gonzalez, 2020 WL 1444941, at *3. This is really a
    critique of the amount in controversy requirement – which is more
    appropriately directed to Congress.

          Finally, the Court also notes that because Plaintiff filed this
    Motion more than 30 days after the Notice was filed, and because
    arguments about comity are “on the basis of any defect other than lack
    of subject matter jurisdiction,” U.S.C. § 1447(c), Plaintiff’s challenge on
    this basis is untimely.




                                         9
Case 5:20-cv-00302-DSF-KK Document 19 Filed 05/26/20 Page 10 of 10 Page ID #:198



                              IV. CONCLUSION

          The motion to remand is DENIED.

       IT IS SO ORDERED.



     Date: May 26, 2020                 ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                      10
